Title: From Thomas Jefferson to John H. Hall, 2 August 1823
From: Jefferson, Thomas
To: Hall, John H.,Solomon, Tobias


Sir
Monticello
Aug. 2. 23.
Not having the advantage of knowing any of the signers of the letter of July 20. wherein your name sent first I take the liberty of addressing this to yourself. Colo Russell is equally unknown to me Yet not doubting your statement of his worth and wants I sincerely sympathise with them. under other circumstances I might have had it in my power to be more succourable to him, but pressed myself by difficulties brot on me by heavy bank-endorsemts for a friend who has failed, and left me to pay them, I can do little. I write this day to my correspondent in Richmond Colo B. Peyton to remit to yourself 25.D. which may aid, with the contributions of others, to accomplish the removal of Colo Russell to Richmd who has all my good wishes. and I tender my respects to yourself and co-signers of the letter I have recdTh: J.